Citation Nr: 0109790	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1976.

This appeal arose from a July 1999 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's claim 
for service connection for PTSD was not well grounded.

A review of the evidence of record raises a question as to 
whether there is a claim of entitlement to service connection 
for depression.  Treatment records reflect a diagnosis of a 
depressive disorder and that the veteran related having 
problems with depression since his father's death in 1976, 
while he was in service.  As this issue is not inextricably 
intertwined with the issue on appeal and has not been 
considered or developed for appellate review at this time, it 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have PTSD which has been shown to be 
related to any event from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000), as amended 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board includes whether the veteran is 
entitled to service connection for PTSD.  The RO denied the 
veteran this benefit in July 1999 on the basis that the claim 
was not well grounded.  During the pendency of this appeal, 
however, a bill was passed that eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000 (Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duty to assist and 
has provided appropriate notification of the evidence the 
veteran needs to support his claim) without determining 
whether the claim is well grounded.  In this case, the RO has 
not developed or considered the veteran's PTSD claim pursuant 
to this Act; however, as explained below, it has taken action 
that is consistent therewith.  Accordingly, the Board is not 
prejudicing the veteran by proceeding directly to an 
adjudication of the merits of his PTSD claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

First, in its October 1999 Statement of the Case and January 
2000 Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims, including those relating to well-groundedness, 
informed him of the basis for the denial of his claim for 
service connection for PTSD and provided him with an 
opportunity to present further argument and evidence in 
support of this claim. 

Second, the RO obtained private and VA treatment records, 
including a June 1999 evaluation of his psychiatric disorder, 
during which time the examiner addressed the etiology of the 
veteran's psychiatric complaints.  Third, the veteran has not 
identified any additional evidence as being pertinent to his 
PTSD claim.

Based on these facts and because the Board is not aware of 
the existence of any other evidence that might substantiate 
the veteran's PTSD claim, the Board is satisfied that the VA 
has fulfilled its duty to assist the veteran in obtaining and 
fully developing all of the facts relevant to this claim.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

In statements provided by the veteran he indicated that he 
had suffered from depression since his father had died while 
he was in service.  In an April 25, 1999 statement, he 
reported in pertinent part that:

In 1976 April 11, my father had died and I went 
home, on an emergency leave, I came back to boot 
camp 10 days later, and around the 2nd or 3rd week 
in May, we were in a hand to hand combat and I saw 
a drill instructor hit a private in the temple, 
which killed him instantly, a day or two after that 
I told the drill instructors that I was no longer 
going to take this, I was tired of this, there just 
too much death going around me I couldn't handle it 
anymore.  He said no problem, I went to a 
commission board where they gave me and honorable 
discharge under a heartship condition.  Most of my 
stress comes from my father's death to me that's 
what I believe and I think people around me believe 
that too.  Four months after getting out of the 
marine corps, I had gotten into a car accident and 
scalped the top right side of my head and had 127 
stitches which made another stress put on me, so 
that's why I have what they call Post Traumatic 
Stress Disorder.

The claims folder includes the service medical records which 
showed no complaints of or treatment for a psychiatric 
disorder.  The December 1975 entrance examination and the 
June 1976 separation examination indicated that he was 
psychiatrically within normal limits.

Waukesha Memorial Hospital records, dated in October 1976, 
approximately four months following the veteran's separation 
from service, reflect that he was hospitalized after being 
involved in a motor vehicle accident.  He experienced a 
period of unconsciousness and suffered from a scalp 
laceration and a fractured jaw.  He underwent jaw wiring and 
interdental fixation, open reduction.

Between June and October 1985, the veteran was treated at a 
VA outpatient facility.  On June 10, he indicated that he was 
getting depressed and violent.  He stated that he felt jumpy 
and "hyper" and admitted to having hit his girlfriend.  He 
said that he had had depressive episodes ever since his 1976 
auto accident.  His mood was mildly depressed and the range 
and intensity of his affect was somewhat decreased.  He was 
coherent, logical and goal directed, with no evidence of 
looseness of association or flights of ideas.  The assessment 
was probable intermittent explosive disorder.  By the 19th of 
June, he was noted to be in contact with reality, oriented in 
three spheres and in good control of his behavior.  No 
problems as the result of service were indicated.

VA treatment records from 1994 to 1999 were received.  They 
reflect that the veteran was treated for alcohol and drug 
abuse.  On a Social Work Assessment dated on May 3, 1994, the 
veteran indicated that between 1977 and 1979, he had heavily 
abused alcohol and marijuana; he also admitted to the use of 
cocaine and that he was imprisoned for selling various 
narcotics.  In obtaining his history from service, he denied 
any combat experiences and denied having any symptoms of 
PTSD.  He related that when his father died he was given a 
hardship discharge.  He indicated that, during his time in 
prison, he had sought treatment for depression.  He referred 
to treatment in 1979 at "Winnebago" for substance abuse.  
He also indicated that he had been depressed since the death 
of his father.  The assessment found that his psychosocial 
stressors included his alcohol addiction, marijuana and 
cocaine abuse, homelessness and unemployment.  He also 
appeared to have unresolved grief concerning his father's 
death.  No mention was made of any 


inservice stressor(s).  A May 12, 1994 note again referred to 
treatment for his substance abuse problems at "Winnebago" 
in 1980.  Between 1979 and 1982, he stated that he had been 
treated for "depression and violence."  He denied any other 
psychiatric treatment.  

On April 12, 1999, VA treatment records reflect that the 
veteran was diagnosed with depression, not otherwise 
specified, possibly complicated by occult drug abuse.  He 
stated that his sleep had been poor ever since the 1976 death 
of his father.  

In April 1999, the veteran's mother submitted a statement in 
which she indicated that the veteran had been discharged from 
service after the suicide of his father and that after his 
return home he was involved in a motor vehicle accident.  No 
stressor events from service were identified.  A friend also 
submitted a statement in April 1999 in which it was noted 
that she had known the veteran for four years.  He had mood 
swings, was anxious and nervous and got confused.  She also 
related that he thought of the death of his father. 

The veteran was examined by VA on June 10, 1999.  He focused 
on how his temper had worsened ever since an auto accident in 
the 1970's; his anxiety also increased after this accident 
and led to his giving up driving.  He dismissed the role of 
substance abuse in his current problems.  There was no 
evidence of a psychosis.  He was mildly anxious with a stable 
affect during the interview.  The assessments were possible 
PTSD secondary to auto accident and polysubstance abuse with 
unsure sobriety.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence does 
not suggest that the veteran was engaged in combat and it is 
not contended otherwise.  The veteran served from January to 
June 1976, which constituted peace-time service.  When a 
veteran has not engaged in combat, he must 


submit evidence, consisting of either service records or 
evidence from other credible sources, which corroborates the 
claimed inservice stressor.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); aff'd 124 F.3d 228 (Fed. Cir. 1997).  

In this case, the veteran has indicated that he witnessed a 
drill instructor kill a private during boot camp.  However, 
there is no evidence of record which suggests that this event 
took place or that it contributed to PTSD.  The veteran has 
not described this alleged incident during any of his 
treatment, the statements from his mother and friend have not 
made any reference to this claimed event and it was not 
listed as contributing to the diagnosis of PTSD during his 
psychiatric evaluation.  The lay statements submitted in 
support of his claim note his current psychiatric problems 
and the impact of the death of his father, but do not 
describe any stressor events from service or that the veteran 
witnessed any stressful event during service.  Significantly, 
while the veteran has referred to this incident when applying 
for benefits, he has never mentioned it to any of his 
treating physicians over the years.  While the veteran has 
claimed that his psychiatric problems had begun at the time 
of his father's suicide and were worsened by a post-service 
motor vehicle accident, there is no objective evidence that 
corroborates the claim that he witnessed the death of a 
private at the hands of a drill instructor in service or that 
he has PTSD as the result of an event from service or because 
of his father's death.  Instead, the objective medical 
evidence includes VA treatment records and evaluations that 
have diagnosed the veteran with possible PTSD as the result 
of a verified post service accident.  These records make no 
reference to any stressor events in service including the 
death of his father as contributing to the diagnosis.  As 
such, there is no competent medical evidence of an actual 
inservice stressor event being linked to the diagnosis of 
PTSD.  As to the veteran's complaints of depression and the 
reference to the death of his father while in service, this 
matter has been referred to the RO for consideration as a 
separate issue and is not part of his claim for service 
connection for PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD as the result 
of service.


ORDER

Service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

